IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                               ASSIGNED ON BRIEFS JULY 9, 2008

                     MARTHA VALENTINE v. RAYMOND HOBSON

                       Direct Appeal from the Circuit Court for Fayette County
                           No. 5033              J. Weber McCraw, Judge



                         No. W2008-00696-COA-R3-CV - Filed July 24, 2008


Pro se Appellant filed suit against Appellee Landlord for damages following a forcible entry and
detainer. Appellant appealed the decision of the general sessions court to the Circuit Court at Fayette
County. The circuit court found that Appellant had failed to meet her burden of proof and dismissed
the appeal. Finding no error, we affirm.


         Tenn. R. App. P. 3; Appeal as of Right; Judgement of the Circuit Court Affirmed

J. STEVEN STAFFORD , J., delivered the opinion of the court, in which ALAN E. HIGHERS, P.J., and
DAVID R. FARMER , J., joined.

Martha Valentine, Pro Se

Raymond Hobson, Pro Se


                                        MEMORANDUM OPINION1

        Appellant Martha Valentine was evicted from her apartment for violating her obligations
under the Tennessee Housing Development Agency’s (“THDA”) administrative plan and statement
of family responsibility.2 Following a hearing before the appeals and complaints division, the THDA

        1
            Rule 10 (Court of Appeals). Memorandum Opinion. This Court, with the concurrence of all judges
participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum opinion when a
formal opinion would have no precedential value. W hen a case is decided by memorandum opinion it shall be designated
"MEMORANDUM OPINION," shall not be published, and shall not be cited or relied on for any reason in any
subsequent unrelated case.




        2
            Ms. Valentine’s specific violations include “unauthorized household members, unreported income, and
                                                                                                  (continued...)
upheld Ms. Valentine’s eviction and terminated her participation in the Section 8 voucher program.
By letter of February 12, 2007, the THDA notified Ms. Valentine of its decision. The letter indicates
that Ms. Valentine’s landlord, Appellee Raymond Hobson, had provided her notice to vacate the
apartment, and that Ms. Valentine had violated the THDA’s lease term requirement by signing a
lease on a Mississippi apartment. 3

        In December 2007, Ms. Valentine filed suit against Mr. Hobson in the General Sessions
Court of Fayette County, alleging “wrongful eviction, no return of deposit, & mental anguish in the
amount of $25,000.00.” The court ruled against Ms. Valentine and she appealed to the Circuit Court
at Fayette County. By Order of April 3, 2008, the circuit court found that Ms. Valentine had failed
to sustain her burden of proof and dismissed her appeal. From this ruling, Ms. Valentine appeals.

         Tenn. Code Ann. § 16-15-729 (Supp. 2007) governs appeals from general sessions court to
circuit court, and requires a de novo review by the circuit court.4 As our Supreme court held in Ware
v. Meharry Medical College, 898 S.W.2d 181 (Tenn. 1995):

                   De novo appeals from the general sessions court differ from other
                   types of appellate proceedings. The circuit court does not review the
                   general sessions court’s decision. Rather, it provides the parties an
                   entirely new trial as if no other trial had occurred and as if the case
                   had originated in the circuit court.

Id. at 184 (citations omitted).

        Consequently, this Court reviews the decision of the circuit court de novo upon the record
with a presumption of correctness as to the trial court’s determination of facts. We must affirm those




(...continued)
disturbing the neighborhood.”


        3
            Mr. Hobson has filed no brief in this appeal.


        4
            The statute reads:

                   No civil case, originating in a general sessions court and carried to a higher court,
                   shall be dismissed by such court for any informality whatever, but shall be tried on
                   its merits; and the court shall allow all amendments in the form of action, the parties
                   thereto, or the statement of the cause of action, necessary to reach the merits, upon
                   such terms as may be deemed just and proper. The trial shall be de novo, including
                   damages.

                                                            -2-
findings unless the evidence preponderates to the contrary. Tenn. R. App. P. 13(d); Union Carbide
v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993).

        We are cognizant of the fact that Ms. Valentine is proceeding pro se. While a party who
chooses to represent himself or herself is entitled to the fair and equal treatment of the courts,
Hodges v. Tenn. Att’y Gen., 43 S.W.3d 918, 920 (Tenn. Ct. App. 2000) (citing Paehler v. Union
Planters Nat’l Bank, Inc., 971 S.W.2d 393, 396 (Tenn. Ct. App. 1997)), “[p]ro se litigants are
not...entitled to shift the burden of litigating their case to the courts.” Whitaker v. Whirlpool Corp.,
32 S.W.3d 222, 227 (Tenn. Ct. App. 2000) (citing Dozier v. Ford Motor Co., 702 F.2d 1189, 1194-
95 (D.C. Cir. 1983)). Pro se litigants must comply with the same substantive and procedural law
to which represented parties must adhere. Hodges, 43 S.W.3d at 920-21.

         This Court’s review is limited to the appellate record and it is incumbent upon the appellant
to provide a record that is adequate for a meaningful review. Tenn. R. App. P. 24(b). In the instant
case, the record is very sparse. It does not contain a transcript of the evidence adduced by the circuit
court, or a Tenn. R. App. P. 24 statement of the evidence. Although Ms. Valentine has filed with
this Court a handwritten document purporting to summarize her testimony, as well as that of her
witness, this document does not comport with Tenn. R. App. P. 24(c), and is not properly made a
part of the record before us.5 Without a transcript or statement of the evidence, we find it impossible
to reach Ms. Valentine’s factually driven issues arising out of the circuit court’s dismissal of her
appeal. As we have said on many occasions, in the absence of a transcript of the trial proceedings
or a statement of the evidence, “we must assume that the record, had it been preserved, would have
contained sufficient evidence to support the trial court’s findings.” Sherrod v. Wix, 849 S.W.2d 780,
783 (Tenn. Ct. App. 1992). Here, the trial court specifically found that Ms. Valentine failed to
sustain her burden in this case. Without the evidence before us, we cannot determine the
preponderance thereof.

       Accordingly, the order of the trial court is affirmed. Costs of this appeal are assessed to the
Appellant, Martha Valentine, and her surety for which execution may issue if necessary.




                                                                          J. STEVEN STAFFORD, JUDGE




         5
             Specifically, the document provided by Ms. Valentine is not certified, nor has same been filed in the trial
court.

                                                          -3-